Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 3, 2013                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  144783 & (54)                                                                                        Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PATRICIA LEVINE, Personal                                                                               David F. Viviano,
  Representative of the Estate of FREDERICK                                                                           Justices
  H. LEVINE, M.D., Deceased,
               Plaintiff/Counter-Defendant/
               Appellant,
  v                                                                 SC: 144783
                                                                    COA: 299639
                                                                    Berrien CC: 2004-003060-CK
  JAMES E. O’DORISIO, M.D.,
             Defendant/Counter-Plaintiff/
             Appellee.

  ______________________________________/

         On order of the Court, the motion to substitute parties is GRANTED. The
  application for leave to appeal the November 17, 2011 judgment of the Court of Appeals
  is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we
  REVERSE that part of the Court of Appeals opinion holding that the trial court erred by
  failing to equally divide between the parties the profits from use of the vascular
  laboratory from the date of dissolution to the date of the sale of the laboratory. MCL
  450.4404(5) is not applicable to this case. Instead, the division of the profits of the
  company are governed by the operating agreement, which provides that the PLLC “shall
  be dissolved” upon the occurrence of a withdrawal event. ¶12.1. Thus, the PLLC was
  dissolved on January 13, 2004, when the hospital and the defendant entered their
  memorandum of understanding making the defendant’s loss of staff privileges
  permanent. The value of the PLLC should be assessed as of that date. The defendant is
  not entitled to any profits derived from the plaintiff’s use of the laboratory between
  January 13, 2004, and the date that the laboratory was sold. In all other respects, leave to
  appeal is DENIED, because we are not persuaded that the remaining question presented
  should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 3, 2013
         h0626
                                                                               Clerk